116 S.E.2d 146 (1960)
253 N.C. 60
NEW AMSTERDAM CASUALTY COMPANY
v.
James H. GRAY, Jr. and Nina Gray Wallace, Trading as G. & S. Motor Company, a partnership, and Ford Motor Company.
No. 23.
Supreme Court of North Carolina.
September 21, 1960.
R. L. Coburn, Williamston, for plaintiff, appellant.
*147 James & Speight and William C. Brewer, Jr., Greenville, for defendant Ford Motor Company, appellee.
Griffin & Martin, Williamston, for defendant G. & S. Motor Company, appellee.
PER CURIAM.
If the automobile was defective in any respect, the record fails to disclose any evidence, direct or circumstantial, tending to show what the defect consisted of. No causal connection between the excessive heating and the fire is made to appear. Furthermore, there is no contention that heat or fumes had ever been emitted while the car was not in operation. Recovery may not be predicated on conjecture. No evidence has been adduced from which the cause of the fire may be reasonably inferred.
The judgment below is
Affirmed.